On Petition for Rehearing.
Monks, J.

4.

Appellants have filed an earnest petition for rehearing, in which it is insisted that this court erred in holding that the judgment of the Adams Circuit Court in remanding said cause to the Board of Commissioners of the County of Allen, with instructions “to appoint viewers or drainage commissioners to file .an amended report,” and “to proceed according to law,” was *275not binding and conclusive as, to the jurisdiction of said board of commissioners over the subject-matter of said proceedings ; said judgment being rendered after the repeal of the drainage law under which it was brought.

7.

It is well settled that the repeal of a statute which gives a court jurisdiction over a drainage or other proceeding, when such jurisdiction depends wholly upon such statute, without a clause saving pending proceedings, takes away all power to proceed further. Hunt v. Jennings (1839), 5 Blackf. 195, 33 Am. Dec. 465, and cases cited; Mayne v. Board, etc. (1890), 123 Ind. 132, 134, and cases cited; Taylor v. Strayer (1906), 167 Ind. 23, 28, 119 Am. St. 469, and cases cited; Roush v. Morrison (1874), 47 Ind. 414, 416, 417, and cases cited; Board, etc., v. Ruckman (1877), 57 Ind. 96, 101, 102, and cases cited; Stoever v. Immell (1832), 1 Watts (Pa.) 258; Commonwealth v. Beatty (1833), 1 Watts (Pa.) 382; Hatfield Tp. Road (1807), 4 Yeates (Pa.) 392; In re Extension of North Street (1860), 1 Pearson (Pa.) 199; Hampton v. Commonwealth (1852), 19 Pa. St. 329; Washington Borough (1904), 26 Pa. Super. Ct. 296, and cases cited; North Canal St. Road (1840), 10 Watts (Pa.) 351, 36 Am. Dec. 185; Abbott v. Commonwealth (1839), 8 Watts (Pa.) 517, 34 Am. Dec. 492; Todd v. Landry (1818), 5 Martin (La.) *459, 12 Am. Dec. 479, and note pp. 480, 481; Bank of Hamilton v. Dudley (1829), 2 Pet. (U. S.) 492, 522 7 L. Ed. 496; Baltimore; etc., R. Co. v. Grant (1878), 98 U. S. 398, 401, 25 L. Ed. 231, and eases cited; Yeaton v. United States (1809), 5 Cranch (U. S.) *281, 3 L. Ed. 101; Butler v. Palmer (1841), 1 Hill (N. Y.) 324; Wharton v. State (1867), 5 Cold. (Tenn.) 1, 94 Am. Dec. 214 and note pp. 217-220, 14 L. R. A. and note p. 722; Wooding v. Puget Sound Nat. Bank (1895), 11 Wash. 527, 535, 536, 40 Pac. 223; New London, etc., R. Co. v. Boston, etc., R. Co. (1869), 102 Mass. 386, and cases cited; Commonwealth v. Marshall (1831), 11 Pick. 350; 22 Am. Dec. 377; Common *276wealth v. Kimball (1838), 21 Pick. 373; Sharrock v. Kreiger, (1906), 6 Ind. Ter. 466, 98 S. W. 161, 164, 165; Campau v. Gillett (1850), 1 Mich. *416, 53 Am. Dec. 73; Ludlow v. Wade (1832), 5 Ohio *494; Davis v. Livingston (1833), 6 Ohio *225; Paine v. Skinner (1837), 8 Ohio *159; Lessee of Perry v. Clarkson (1847), 16 Ohio 571; Knickerbocker v. Knickerbocker (1871), 58 Ill. 399, 401; Vogel v. People, ex rel. (1890), 37 Ill. App. 388; Downer v. Smith (1864), 24 Cal. *114; McNeil v. First Congregational Society, etc. (1884), 66 Cal. 105, 4 Pac. 1096; Castner v. Styer (1852), 23 N. J. L. 236, 250; Rex v. London Justices (1764), 3 Burrows 1456; Brown v. Compton (1800), 8 Term Reports 424; 11 Cyc., 690, 702; 23 Cyc., 1073; Works, Jurisdiction, p. 147; Sedgwick, Stat. and Const. Law (2d ed.), 108-111; Endlich, Interp. of Stat., §§478-480; 1 Lewis’s Sutherland, Stat. Const-r. (2d ed.), §285.
In the case of Stephenson v. Doe (1847), 8 Blackf. 508, 46 Am. Dec. 489, it was held by this court that proceedings in a suit subsequent to the repeal of the law, without a saving clause, to which they owe their existence, were coram non judice and void. The following cases are to the same effect: North Canal St. Road, supra; Commonwealth v. Beatty, supra; Stoever v. Immell (1832), 1 Watts (Pa.) 258; Butcher v. Henderson (1868), L. R. 3 Q. B. *335; In re McIntire (1908), 124 App. Div. (N. Y.) 66, 108 N. Y. Supp. 242, and cases cited; In re Walker (1892), 136 N. Y. 20, 29, 32 N. E. 633; People, ex rel., v. Henion (1892), 64 Hun 471, 476, 19 N. Y. Supp. 488; Feister v. Shepard (1883), 92 N. Y. 251; Burk v. Ayers (1879), 19 Hun 17, 24; Sharrock v. Kreiger, supra; Castner v. Slyer, supra; Vogel v. People, ex rel., supra.

8.


*277
4.


9.


10.

*276The record shows that two written motions to dismiss said appeal were filed in the Adams Circuit Court, but said motions are not copied into the record, nor are the grounds of said motions shown in the record. On April 20, 1907, the following proceedings were had *277in said Adams Circuit Court, as shown by the record: “Come the parties by their attorneys, and the court being fully advised in the premises overrules all motions heretofore filed to dismiss the appeal herein. The court also refuses to confirm the report heretofore filed. It is therefore decreed and ordered by the court that this cause be certified back to the Board of Commissioners of the County of Allen, to proceed in accordance with the law, and that the board of commissioners appoint viewers or drainage commissioners to file an amended report.” As the grounds stated in said motions for dismissing said appeal are not shown in the record, we cannot say what was adjudicated or decided by the court in overruling said motions. The record shows that the Board of Commissioners of the County of Allen appointed viewers or drainage commissioners to file an amended report as directed by the Adams Circuit Court. In sustaining the motions to dismiss said proceedings on account of the repeal of the law under which it was brought, said board “was proceeding according to law, ’ ’ as directed by the Adams Circuit Court. Thus said board fully complied with the order of the Adams Circuit Court. No order or judgment of said Adams Circuit Court could give said board jurisdiction over said proceeding. That depended upon a statute which had been repealed without a saving clause as to drainage proceedings before boards of commissioners for drains running into more than one county. It was the duty of said board of commissioners, on its own motion, to dismiss said proceeding after the repeal of said drainage law, and the same duty devolved upon the court below when said case was appealed from the judgment of said board dismissing said proceeding. Said judgment of the board of commissioners and the judgment of the court below dismissing said proceeding were judicial, and' not ministerial acts.

*278
11.

*277Other questions are urged as grounds for a rehearing, *278but as said questions were not presented in the briefs filed in the ease we are precluded from considering the same on a petition for rehearing. Armstrong v. Hufty (1901), 156 Ind. 606, 631, and cases cited.
Petition for rehearing overruled.